Citation Nr: 0804152	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  04-20 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran had active service from March 1965 to March 1971, 
and periods of active duty for training and inactive duty 
training with the Ohio Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This case was the subject of an April 2006 hearing before the 
undersigned Veterans Law Judge, and of a Board remand dated 
in September 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a September 2006 remand of the matter on appeal, the Board 
requested that the AMC contact the appropriate National Guard 
office and verify all of the veteran's specific periods of 
active duty for training and inactive duty training.  The 
Board further requested that the AMC contact the National 
Personnel Records Center and obtain all of the veteran's 
service medical records from his National Guard service.  
Moreover, the Board requested that if no records are 
available the AMC provide certification of that fact and 
provide the veteran the opportunity to submit any additional 
records in his possession.  With respect to these requested 
actions, it appears that the AMC obtained from the Adjutant 
General of Ohio an NGB Form 22 summarizing the veteran's 
reserve service from October 1972 to October 1993, with an 
accompanying note and transmittal record indicating that the 
veteran's Reserve duty records (including his medical 
records) were transferred to the U.S. Army Reserve Personnel 
Center in St. Louis, Missouri.  There is no indication that 
the RO made further attempts to obtain specific information 
as to the veteran's periods of active duty for training and 
inactive duty training or to obtain his Reserve duty medical 
records.  At his April 2006 Board hearing, the veteran 
contended that his Reserve duty medical records would reflect 
knee and cervical spine complaints from shortly after his 
discharge from active service in 1971 forward.  See April 
2006 Board hearing transcript (Tr.) at pages 8 and 16-17.  In 
the Board's view, the AMC's efforts to verify the veteran's 
periods of Reserve duty and obtain his Reserve duty service 
medical records were not sufficient to comply with the April 
2006 Board remand of this matter.  Absent a showing of non-
prejudicial error, a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Additionally, the Board notes that, as set forth at pages 16 
to 17 of his April 2006 Board hearing transcript, the veteran 
contended, through his representative, that his neck 
disability was related to a parachute injury during active 
service and also to wearing a "helmet and pack for 6 years' 
active duty plus the 20-some years of the Guard and 
Reserve."  Accordingly, the veteran should be provided VCAA 
notice that includes what information and evidence is 
required to support a claim for service connection based on 
active duty for training or inactive duty training.

Also at his April 2006 Board hearing, the veteran described 
periods of VA treatment beginning shortly after his discharge 
from active service in 1971, the records of which have not 
been sought or obtained by the RO.  (See Tr. at 14.)  The 
veteran contends that these records would reflect early 
complaints and treatment for neck and knee problems.  These 
records would be useful in adjudicating the veteran's claims.

In a statement received in August 2007, the veteran contended 
in response to an August 2007 supplemental statement of the 
case that VA "did not review or make any effort to obtain 
private medical treatment records as evidence to make a fair 
and correct decision."  The letter does not identify the 
private medical records that he desires VA to obtain or 
consider.  At his April 2006 Board hearing he identified 
private records of treatment and surgery with respect to his 
knees with Dr. Pinkowsky at Akron General Hospital, beginning 
with a total replacement of the right knee in 2003.  While 
some of these records have been obtained by the RO, the more 
recent records should be sought and obtained.  Beyond that, 
the AMC should request the veteran to provide clarification 
as to what private records of treatment he is requesting VA 
to obtain and consider.

The veteran has claimed injury to his knees and cervical 
spine as a result of approximately 40 parachute jumps during 
his period of active duty.  Additionally, the Board cannot 
ascertain from the record whether the veteran's knee or 
cervical spine disabilities are claimed to have been incurred 
or aggravated in combat.  See 38 U.S.C.A. § 1154(a) & (b).  
The veteran's DD Form 214 indicates that he received both the 
Parachutist Badge and the Combat Infantryman Badge.  
Clarification from the veteran as to whether he is claiming 
his knee or cervical spine disabilities were incurred or 
aggravated in combat would be helpful in adjudication of his 
claims.  Further, as noted above, VA has apparently had 
difficulty in obtaining the veteran's Reserve duty personnel 
and medical files.  The veteran has had periods of combat and 
parachute duties, and had an extensive period of Reserve 
duty.  The veteran's complete service personnel file should 
be sought, since it may corroborate the veteran's periods of 
combat duty, his parachute duties, and his Reserve duties and 
medical complaints over time.

Since the record was not fully developed at the time of the 
veteran's prior VA examinations, a new VA examination and 
opinion, taking into account any additional relevant 
military, VA, or private medical evidence would be helpful in 
adjudication of his claims.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issues on appeal, in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), and any other applicable legal 
precedent.  

The veteran should be apprised of what the 
evidence must show to support a claim for 1) 
direct incurrence or presumptive service 
connection based on a period of active duty, 
2) service connection based on a period of 
active duty for training, and 3) service 
connection based on a period of inactive 
duty training.  

The veteran should further be informed of 
the division of responsibility between him 
and VA in obtaining such evidence, and 
specifically requested to send any pertinent 
evidence in his possession to VA.  The 
veteran should also be provided an 
explanation as to the type of evidence that 
is needed to establish both a disability 
rating and an effective date, per Dingess.

In addition, the veteran should be 
requested to provide clarification as to 
the extent to which he contends his knees 
or cervical spine were injured or 
aggravated during combat.  (The veteran's 
DD Form 214 includes both the Combat 
Infantryman Badge and a Parachutist 
Badge.)

2.  Contact the veteran and request that 
he furnish the names, addresses, and dates 
of treatment of all medical providers from 
whom he has received treatment for his 
cervical spine, right knee and left knee 
disabilities since his discharge from 
service.  

After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record.

The veteran should be requested to provide 
clarification regarding his August 2007 
written statement as to the private 
records he contends that VA did not obtain 
or consider in connection with 
readjudication of his claims.

The records sought should include any 
records of treatment for right and left 
knee problems with Dr. Pinkowski, and at 
Akron City General Hospital, from 
approximately 2003 forward, which have not 
been previously obtained.  (Tr. at pp. 6-
7.)

The veteran should further be notified 
that 1) with respect to private medical 
records of treatment, he may alternatively 
obtain those records and submit them to 
VA, and 2) with respect to service 
personnel records or service medical 
records, and particularly reserve duty 
records, he should submit copies of any 
relevant medical or personnel records in 
his possession.

The records sought should particularly 
include all records of treatment from 1971 
forward at the VA facilities in Cleveland 
and Brecksville that have not been 
previously obtained.  (See Tr. at 14.)  

The records sought should additionally 
include records of relevant treatment at 
the Akron VA Medical Center for the period 
from 2002 forward that have not been 
previously obtained.  (See Tr. at 14-15.)

3.  Contact all appropriate service records 
depositories, including the appropriate 
National Guard office, if necessary, and 
verify all of the veteran's specific 
periods of active duty for training and 
inactive duty training.

4.  Contact all appropriate service records 
depositories, including the National 
Personnel Records Center, if necessary, and 
obtain all of the veteran's service medical 
records from his National Guard service.  
Correspondence received from the Adjutant 
General of Ohio in September 2006 indicates 
that the veteran's medical information was 
"forwarded to St. Louis on Sept. 16, 
1992."  

If no records are available it should be so 
certified and the veteran should be 
appropriately informed and given the 
opportunity to submit any additional 
records in his possession.  

5.  Contact all appropriate service 
records depositories to obtain the 
veteran's complete Official Military 
Personnel File(s) covering both his period 
of active duty and his periods of active 
duty for training and inactive duty 
training.

6.  Once all available medical records 
have been received, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination for the purpose of determining 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the veteran has current 
right or left knee disability or cervical 
spine disability that was incurred in or 
aggravated by service.

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed.
 
For the veteran's left and right knee 
disabilities and cervical spine disability, 
the examiner should describe the nature of 
the veteran's present disability and opine 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that: 

a) the condition began during, or was 
caused or aggravated (aggravation is a 
chronic worsening of the underlying 
condition rather than a temporary flare-up 
of symptoms) by a DISEASE OR INJURY 
incurred during his period of active 
service from March 1965 to March 1971, or 

b) the condition was caused or aggravated 
by a disease or injury incurred during a 
period of ACDUTRA (generally, a two-week 
period of reserve duty training), or  

c) the condition resulted from an INJURY 
incurred during a period of INACDUTRA 
(generally, a weekend period of reserve 
duty training).

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

7.  The RO should readjudicate the issues 
on appeal.  If any benefit sought remains 
denied, the veteran and his representative 
should be provided a supplemental statement 
of the case and an appropriate period of 
time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



